Citation Nr: 1736027	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  14-09 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee disorder. 

2.  Entitlement to an increased rating for residuals of a right knee injury, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to March 1964.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In May 2011 and March 2014 statements the Veteran indicated he was unable to continue to earn a substantial income as a barber as he could no longer stand due to knee pain.  Thus, the issue of entitlement to total disability evaluation based on individual unemployability due to service connected disorders has been raised.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

Service connection for residuals of a right knee injury was granted in a June 1968 rating decision, and the Veteran was assigned a noncompensable rating.  In a June 1971 rating decision the disorder was assigned a 10 percent disability rating effective September 14, 1970.

In April 2011, the Veteran filed a claim of entitlement to an increased rating for his right knee disability as well as entitlement to secondary service connection for a left knee disorder.  The Veteran contends that his left knee disorder is due to years of that joint overcompensating for his service-connected right knee disability.  The Veteran has specifically asserted that after years of favoring his right knee the left knee eventually deteriorated and required an operation in 2011.  

The Veteran underwent VA examinations in November 2011 and June 2016.  Neither examination, however, included joint testing in both active and passive motion, nor did they include weight-bearing and non-weight bearing testing.  In addition, while both the 2011 and 2016 examiners evaluated the Veteran's knees, both failed to address whether it is at least as likely as not that the appellant's left knee disorder is caused by or aggravated by his residuals of a right knee injury.  Finally, neither examiner considered the Veteran's statements that he was no longer able to generate a satisfactory income due to his knee pain, and they did not provide any discussion of the functional limitations of the Veteran's service-connected right knee disability.  As such, the examinations are inadequate and the claims of entitlement to an increased rating for a right knee disability and service connection for the left knee disorder must be remanded for an adequate examination.  See 38 C.F.R. § 3.159; Correia v. McDonald, 28 Vet. App. 158 (2016) (VA examination reports must comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with the range of the opposite undamaged joint.")

As noted above, the issue of entitlement to total disability evaluation based on individual unemployability due to service connected disorders has been raised by the record.  This issue is inextricably intertwined with the claims being remanded.  Therefore, it must be remanded as well to include obtaining a detailed employment history from the Veteran.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Take all appropriate action to develop the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, to include providing the Veteran any appropriate notice and asking him to complete a VA Form 21-8940. 

2.  Obtain and associate with the claims file updated VA treatment records since December 2016.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3. Thereafter, the Veteran should be scheduled for a VA examination to address the current nature and severity of his right knee disability, the etiology of any diagnosed left knee disorder, and the functional impairment caused by each. 

The examination must address the range of motion in each knee, the nature of any painful motion to include where pain begins in the arc of motion, any additional loss of motion after repetitive movement, and the nature of any functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing, if possible.  The examination report must confirm that all such testing has been made and reflect those testing results.

If the examiner is unable to conduct the required testing he or she should clearly explain why that is so.  With respect to any additional loss of motion due to flare-ups or due to pain, the examiner must estimate the loss in degrees, or explain why such estimation cannot be accomplished.  If such estimation cannot be accomplished, the examiner must specifically indicate why it cannot be accomplished based on the Veteran's competent lay statements regarding his limitations during flare-ups or due to pain.

The examiner is to address whether it is at least as likely as not (probability of 50 percent or higher) that a left knee disorder began in service, was caused by service, or is otherwise related to active military service?  Note that the following disabilities have been diagnosed: left knee cartilage tears (2011) and a left knee meniscal tear (2004).  The examiner should provide an opinion regarding agreement or disagreement with the aforementioned disabilities and, in the case of disagreement, provide adequate rationale.  

If a left knee disorder is not directly related to service the examiner must address whether it is at least as likely as not that a left knee disorder is proximately due to or the result of a service-connected right knee disability.   If a left knee disorder is not proximately due to residuals of a right knee injury, the examiner must address whether it is at least as likely as not that any diagnosed left knee disorder is aggravated by residuals of a right knee injury.  The examiner's attention is invited to the Veteran's reported and objective history of abnormal weight-bearing.  

The examiner is to address the extent of any functional impairment due to the right knee alone, and then separately address the extent of any functional impairment due to both knees.  The examiner must specifically acknowledge and discuss the Veteran's lay statements regarding his difficulties experienced while working as a barber.  

The examiner must provide a fully explanatory rationale for any and all opinions offered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

5. After ensuring that VA has fulfilled its duty to assist and that all directives in this remand have been complied with in full adjudicate the issues on appeal, to include the question of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  If any claim remains denied furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

